DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 33, lines 1-2, “the surface having a Knoop lateral cracking scratch threshold of at least 5 N is an outer surface” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 31, 34, 35, 37-39 and 42-43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO2011/103798).
A translation of Wang et al. accompanies this action, and will be cited below.
	Wang et al. disclose a glass sheet having a size of 40x40x0.3 mm which is of a size to cover a display screen.  See paragraph [0083]; [0087] and Example 10.  The glass has a compressive stress of 500 MPa, and a depth of layer of 8 µm. Id.  This glass anticipates the glass article recited in instant claims 28, 34, 35 and 39.  
	The reference fails disclose the preamble limitation of “a display device screen protector.”  However, the preamble statement does not appear to add any further structural limitations that would distinguish the glass of Wang et al. from a “screen protector.”  See MPEP 2111.02 I.
	As to claim 31, the paragraph [0087]/Example 10 glass of Wang et al. is chemically strengthened.  See paragraphs [0083] and [0087].
	As to claim 37, the paragraph [0087]/Example 10 glass comprises B2O3, Al2O3 and alkali metal oxides.  See Table 1.
	The Vickers crack initiation threshold of claim 38 is presumed to be inherent to the paragraph [0087]/Example 10 glass because the glass is otherwise identical to the instantly claimed glass.
	As to claim 42, the paragraph [0087]/Example 10 glass has a depth of compression of 8 µm, a compressive stress of 500 MPa and a central tension of 14 MPa, which corresponds to a CS/CT ratio of 36.
As to claim 43, the paragraph [0087]/Example 10 glass has a thickness of 0.3 mm, depth of compression of 8 µm, compressive stress of 500 MPa and a central tension of 14 MPa, which corresponds to a t/DOL of 37.5 and a CS/CT ratio of 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31-32 and 34-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2014/0168864) in view of Wang et al. (WO2011/103798).
As to claims 28 and 44-46, Lin teaches an electronic device including a housing (12), printed circuit board (66), glass display cover layer (98) (i.e., screen protector) over a glass (56) which covers display layers (52), (58) and (60).  See Figures 2 and 4, and paragraphs [0032], [0035]-[0038] and [0054].
	Lin fails to disclose that the glass display cover layer is a “first strengthened substrate having a thickness (t) in a range of from 0.025 mm to 0.7 mm, a compressive stress depth of layer (DOL) of less than about 15 pm, and a compressive stress (CS) value in a range of 300 MPa to 900 MPa a strengthened glass substrate.”
	Wang et al. discloses a glass article which can be used as a cover glass for a display.  See paragraph [0003].  Wang et al. exemplifies a disclose a glass sheet a thickness of 0.3 mm.  See paragraph [0083]; [0087] and Example 10.  The glass has a compressive stress of 500 MPa, and a depth of layer of 8 µm. Id.  This glass anticipates the glass article recited in instant claims 28, 34, 35 and 39.  The glass of Wang et al. is easily processed by cutting.  See the abstract and paragraph [0002].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Wang et al. as the cover layer of Lin et al. because the glass is easily processed by cutting after strengthening.
	As to claim 31, the paragraph [0087]/Example 10 glass of Wang et al. is chemically strengthened.  See paragraphs [0083] and [0087].
As to claim 32, Lin discloses that the display cover layer (98) is adhered to a second glass (56) which forms the upper layer of the display.  See Figures 2 and 4, and paragraphs [0032], [0035]-[0038] and [0054].  The second glass is not exposed to the user as seen in Figures 2, 4 and 17.
As to claim 36, Lin discloses the device comprises a polarizer layer (54) (i.e., antireflective layer).  See Figure 2 and paragraph [0037]. 
	As to claim 37, the paragraph [0087]/Example 10 glass comprises B2O3, Al2O3 and alkali metal oxides.  See Table 1.
	The Vickers crack initiation threshold of claim 38 is presumed to be inherent to the paragraph [0087]/Example 10 glass because the glass is otherwise identical to the instantly claimed glass.
	As to claim 40, display cover layer (98) of Lin has a curved surface at the corners.  See Figure 17.
	As to claim 41, the glass of Wang et al. (paragraphs [0035]-[0044]) is believed to have overlapping ranges with the claimed glass and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
As to claim 42, the paragraph [0087]/Example 10 glass has a depth of compression of 8 µm, compressive stress of 500 MPa and a central tension of 14 MPa, which corresponds to a CS/CT ratio of 36.
As to claim 43, the paragraph [0087]/Example 10 glass has a thickness of 0.3 mm, depth of compression of 8 µm, compressive stress of 500 MPa and a central tension of 14 MPa, which corresponds to a t/DOL of 37.5 and a CS/CT ratio of 36.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,917,989 (‘989). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1-17 of the ‘989 patent completely encompass all of the limitations of instant claims 28-46.

Claims 28-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,244,648 (‘648). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1-28 of the ‘648 patent completely encompass all of the limitations of instant claims 28-46.

Claims 28-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,801,297 (‘297). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1-29 of the ‘297 patent completely encompass all of the limitations of instant claims 28-46.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (US 2013/0189486) teaches a screen protective material having a thickness of 0.5 mm, a CS of 600-1200 MPa, a central tension of lower than 15 MPa and a DOL of less than 40 µm.  See paragraphs [0046]-[0047] and Examples 1 and 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784